TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 29, 2022



                                      NO. 03-22-00229-CV


                                    Craig Fontaine, Appellant

                                                 v.

                                   Hassan Dandachli, Appellee




     APPEAL FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
        DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on January 24, 2022. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.